DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is response to an application filed 11/17/2019 where claims 1- 22 are pending.
Information Disclosure Statement
3.	The information disclosure statements are submitted on 02/17/2020, 04/07/2020 has been considered by the examiner.
Drawings
4.	The drawings were received on 11/17/2019. These drawings are acceptable
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 2, 4, 6,8, 9, 12, 13, 15, 17, 19, and 20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US Pub: 20170170932) hereinafter Chu, in view of Lomayev et al. (US Pub: 20200322008) hereinafter Lomayev and further in view of Babaei et al. (US Pub: 20180270699) hereinafter Babaei
As to claim 1. Chu teaches a Wireless Local-Area Network (WLAN) Access Point (AP), comprising: a Medium Access Control (MAC) processor, configured to:
generate a trigger frame;  (Chu [0023] [0048]Fig. 1, MAC processing unit 18 and the PHY processing unit 20 of AP are configured to operate according to the first communication protocol; AP 14 transmits a trigger frame 404 to a plurality of client stations 25)
comprising at least (i) one or more user information fields destined to one or more respective WLAN client stations (STAs), and (ii) a padding field comprising one or more padding bits (Chu [0056] Fig. 6A, Fig.4 trigger frame  600 includes a plurality of fields, including a frame  control field 602, a duration/ID field 604, a first address field (e.g., a receiver address (RA) field) 606, a second address field (e.g., a transmitter address (TA) field) 608, etc.)
determine a number of padding bits required that, after being inserted into the padding field and the trigger frame being encoded for transmission, satisfy a processing-time constraint imposed by the STAs; (Chu [0060] Fig. 6A, For example, the client stations 25 provide to the AP 14 indications of time durations between the end of a data unit that includes a trigger frame and a beginning of transmission by the client station 25 of an uplink data unit triggered by the trigger frame Based on time duration requirements received from client stations 25 being triggered by a tiger frame, the AP 14 determines whether a longer interframe space and/or padding is needed to provide sufficient time for the client stations 25 to prepare the uplink transmission triggered by the trigger frame, in an embodiment)
and   insert the determined number of padding bits required in the padding field; (Chu [0060] [0061] Fig.6A, AP 14 then adds the padding portion to the trigger frame, in an embodiment,  the padding portion results in one or more additional OFDM symbols in the trigger frame)
and a physical layer (PHY) processor, configured to: (Chu [0023] Fig. 1,  MAC processing unit 18 and the PHY processing unit 20 are configured to operate according to the first communication protocol)
generate a packet from the trigger frame, (Chu [0063] Fig. 1, The AP 14 generates the data unit that includes the trigger frame to include the determined number of padding bits or padding OFDM symbols after the trigger frame or after the data unit that includes the trigger frame) including encoding the trigger frame containing the padding field in accordance with an Error Correction Code(ECC)(Chu [0077] Fig. 4,when sufficient padding in the trigger frame 404, the first communication protocol allows LDPC coding to be to be used for encoding the trigger frame 404 even if padding is needed in the trigger frame 404)
Chu does not teach into one or more code words (CWs) having a CW length that depends on a number of padding bits in the padding field; generate multiple modulated 
Lomayev teaches  into one or more code words (CWs) having a CW length that depends on a number of padding bits in the padding field; (Lomayev[0036] [0171] [0175][1076] Fig. 1, controller 124 of an AP is configured to cause, trigger  and/or control the wireless station implemented by device 102 to generate encoded and padded bits for the user, for example, by concatenating the LDPC coded bit stream with a plurality of coded pad zero bits e.g., a count of the coded pad zero bits/code word length, may be based, for example, at least on a count of one or more spatial streams for the user and on the count of the plurality of LDPC codewords  for the user)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Lomayev with the teaching of Chu because Lomayev teaches that concatenating the LDPC coded bit stream with a plurality of coded pad zero bits e.g., a count of the coded pad zero bits would enhance the efficiency and/or performance of an IEEE 802.11ad Specification, which may be configured to provide Wi-Fi connectivity in a 60 GHz band. (Lomayev [0099])
The combination of Chu and Lomayev does not teach generate multiple modulated symbols from the one or more CWs of the packet; and transmit the modulated symbols to the STAs
Babaei teaches generate multiple modulated symbols from the one or more CWs of the packet; and transmit the modulated symbols to the STAs. (Babaei [0070][0071] Fig. 1, Fig. 4c, baseband signal representing a downlink physical channel may perform one or more functions, comprise: scrambling of coded bits in a codewords to be transmitted on a physical channel; modulation of scrambled bits to generate complex-valued modulation symbols, mapping of the onto one or several transmission layers; precoding for transmission on the antenna ports; gNB transmit a first symbol and a second symbol on an antenna port, to a wireless device)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Babaei with the teaching of Chu and Lomayev because Babaei teaches that scrambling of coded bits in a codewords to be transmitted on a physical channel would improve network coverage of a wireless network and transmission efficiency of a wireless network (Babaei [0147])
	
As to claim 2 the combination of Chu, Lomayev and Babaei specifically Chu teaches 
wherein the MAC processor is configured to receive, (Chu [0023] [0048]Fig. 1, MAC processing unit 18 and the PHY processing unit 20 of AP are configured to operate/transmit and receive  according to the first communication protocol; AP 14 transmits a trigger frame 404 to a plurality of client stations 25)
before generating the trigger frame, multiple processing-time constraint values from one  or more respective STAs that participate in a simultaneous uplink transmission to be triggered by the trigger frame, (Chu [0005] [0061]Fig. 1, Fig. 6A,  when the AP 14 is to transmit a trigger frame to a group of client stations 25, the AP 14 determines a number of padding bits to be included in a padding portion of the trigger  frame based at least in part on TF MAC padding duration capability indications received from the client stations 25 in the group; AP generate a trigger frame to trigger simultaneous uplink transmissions by multiple second communication devices, wherein the trigger  frame includes a padding portion)
and to determine the number of padding bits required based on a longest value among the multiple received processing time constraint values. (Chu [0061] Fig. 1, Fig. 6A, the AP 14 determines a number of padding bits to be included in the padding portion the trigger frame based on a longest value of the TF MAC padding duration capability indications received from the client stations 25 in the group, such that a duration of the padding portion is equal to or greater than the longest value of the TF MAC padding duration capability indications (e.g., 8 .mu.s or 16 .mu.s) received from the client stations 25 in the group)
As to claim 4 the combination of Chu, Lomayev and Babaei specifically Chu teaches  wherein the PHY processor is configured to encode the trigger frame with the ECC applying a Binary Convolutional Code (BCC) (Chu [0077] trigger frame 404 is encoded using block convolutional code BCC coding)
As to claim 6 the combination of Chu, Lomayev and Babaei specifically Chu teaches, wherein the PHY processor is configured to encode the trigger frame the ECC applying low density Parity Check (LDPC) code. (Chu [0077] Fig. 1, Fig. 4, first communication protocol allows LDPC coding to be to be used for encoding the trigger frame 404 even if padding is needed in the trigger frame 404)

As to claim 8 the combination of Chu, Lomayev and Babaei specifically Chu discloses wherein the MAC processor is configured to determine the number of padding bits required, (Chu [0023] [0061] Fig. 1,  AP 14 determines a number of padding bits to be included in a padding portion of the trigger frame based at least in part on TF MAC padding  duration capability indications received from the client stations 25 in the group)
by evaluating an expected modification to an encoding scheme applied using the ECC caused by adding the padding bits, wherein the modification changes a length of the trigger frame. (Chu [0051] [0077] the first communication protocol allows BCC coding to be used for encoding of trigger frame 404 and does not allow low density parity check (LDPC) coding to be used for encoding of trigger frame 404, and first communication protocol allows LDPC coding to be to be used for encoding trigger frame 404 even if padding is needed in trigger  frame 404,i.e., evaluating modification of encoding scheme,  a client station 25 transmits to the AP 14 a TF LDPC allowance capability indication that indicates that LDPC can be used/expected encoding scheme, for encoding a trigger  frame transmitted to the client station 25;
when padding portion is included in the trigger frame 404, then the padding portion includes at least two octets of padding bits/changes length of trigger frame)
As to claim 9 the combination of Chu, Lomayev and Babaei specifically Chu discloses wherein the processing time constraint is indicative of an additional processing time required by a STA, (Chu [0023] [0061] Fig. 1,  AP 14 determines a number of padding bits to be included in a padding portion of the trigger frame based at least in part on TF MAC padding  duration capability indications received from the client stations 25 in the group) wherein the MAC processor is configured to determine a partial number of the padding bits required, independently of the processing-time  constraint. Chu [0065] Fig. 1, Fig. 9, AP14 determines the number of padding bits and/or OFDM symbols needed to ensure that the sum of a time duration of transmission of the padding portion 902 and the time interval 914 (e.g., SIFS) is greater than or equal to the longest time duration requirement of the client stations STA1 through STA6/independent of processing constraint)
Regarding claims 12, 13, 15, 17, 19, and 20   there is recited an access point with steps that are virtually identical to the functions performed by the access point recited in claims  1, 2, 4, 6,8 and 9 respectively. Examiner submits that Chu discloses an access point in para [0023] Fig. 1, including a mac processor, PHY TX/RX processor   and configured to transmit and/or receive a radio signal for performing the disclosed functionalities of claims 12, 13, 15, 17, 19, and 20   respectively. As a result, claim 12, 13, 15, 17, 19, and 20   are rejected under section 103 as obvious over Babaei in view of Chu and Lomayev for the same reasons as in claims 1, 2, 4, 6, 8 and 9 respectively.


Claims 3, 11, 14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu,  Lomayev, Babaei and further in view of Blanksby et al. (US Pub: 20180123832) hereinafter Blanksby
 
As to claim 3 the combination of Chu, Lomayev and Babaei does not teach wherein the MAC processor is configured to adjust one or more of the received processing-time constraint values, before selecting the longest value, based on respective locations of the user information fields of the STAs in the Trigger frame
Blanksby teaches wherein the MAC processor is configured to adjust one or more of the received processing-time constraint values, before selecting the longest value, (Blanksby [0117] Fig. 5, Fig. 15, to determine the duration of a packet extension to be added at the end of a packet, processor 1508/AP, determine the segment boundary parameter associated with the packet and one or more capabilities (e.g., constellation thresholds) of each of wireless communication devices 1504 and 1510  Processor 1508 may determine a respective packet extension duration for the packet for each of wireless communication device 1504 and 1510 and compare each of the determined packet extension durations to determine which packet extension duration is the longest. Processor 1508 add the packet extension having the longest duration to the packet, provide the determined segment boundary parameter/location in the header of the packet (e.g., in HE-SIG-A field 310, as shown in FIG. 3), and transmit the packet to each of wireless communication device 1504 and 1510)
 based on respective locations of the user information fields of the STAs in the Trigger frame (Blanksby [0117]Fig. 3, Fig. 5, Fig. 15, to determine the duration of a packet extension to be added at the end of a packet, processor 1508/AP, determine the segment boundary parameter associated with the packet and one or more capabilities (e.g., constellation thresholds) of each of wireless communication devices 1504 and 1510  Processor 1508 may determine a respective packet extension duration for the packet for each of wireless communication device 1504 and 1510 and compare each of the determined packet extension durations to determine which packet extension duration is the longest. Processor 1508 add the packet extension having the longest duration to the packet, provide the determined segment boundary parameter/location in the header of the packet (e.g., in HE-SIG-A field 310, as shown in FIG. 3), and transmit the packet to each of wireless communication device 1504 and 1510).

As to claim 11    the combination of Chu, Lomayev and Babaei specifically Chu discloses, wherein the AP supports a Space-Time Block Coding (STBC) mode of operation (Chu [0078] Fig. 1, Fig. 4, the first communication protocol allows STBC to be used for encoding the trigger frame 404)
the combination of Chu, Lomayev and Babaei  does not teach and wherein the MAC processor is configured to determine the number of padding bits required depending on the STBC mode 
Blanksby teaches and wherein the MAC processor is configured to determine the number of padding bits required depending on the STBC mode 
 (Blanksby [0061] Fig. 7,  processor 208/AP,  uses Space-Time Block Coding STBC to transmit a packet, the final two symbols of the packet are divided into four segments and MAC padding is performed up to the next segment boundary (if needed), PHY padding is performed for the remainder of the final two symbols)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Blanksby with the teaching of Chu, Lomayev and Babaei because Blanksby teaches that adding packet extension duration at the end of a packet would advantageously reduce the amount of 

Regarding claims 14 and 22   there is recited an access point with steps that are virtually identical to the functions performed by the access point recited in claims 3, 11 respectively. Examiner submits that Chu discloses an access point in para [0023] Fig. 1, including a mac processor, PHY TX/RX processor   and configured to transmit and/or receive a radio signal for performing the disclosed functionalities of claims 14 and 22   respectively. As a result, claim 14 and 22   are rejected under section 103 as obvious over Blanksby in view of Chu, Lomayev and Babaei for the same reasons as in claims 3 and 11 respectively.
Claims 5, 7, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu,  Lomayev,  Babaei  and further in view of Lan et al. (US Pub: 20170171851 A1) hereinafter Lan 

As to claim 5 the combination of Chu, Lomayev and Babaei specifically Chu discloses wherein the MAC processor is configured to determine the number of padding bits required, (Chu [0023] [0061] Fig. 1, AP 14 determines a number of padding bits to be included in a padding portion of the trigger frame based at least in part on TF MAC padding duration capability indications received from the client stations 25 in the group)
by calculating a partial number of padding bits required for reaching a far boundary of a symbol. (Chu [0061][0063]Fig. 1, the AP 14 determines, based on the time duration requirement of the client stations 25 being triggered by a trigger frame, a number of padding bits/partial number, or a number of padding OFDM symbols to be added to the trigger frame to provide sufficient time for the client stations 25 to prepare for uplink transmission i.e. sufficient time to read last symbol, being triggered by the trigger frame)
the combination of Chu, Lomayev and Babaei does not teach to which a last BCC encoded bit of a last user information field is mapped
Lan teaches to which a last BCC encoded bit of a last user information field is mapped (Lan [0083] Fig. 3A,  a processing circuitry and the communication interface of a communication device may be configured to perform forward error correction (FEC) and/or error checking and correction (ECC) code of one or more bits to generate one or more coded bits, examples of FEC and/or ECC may include binary convolutional code BCC; the one or more coded bits  then undergo modulation or symbol mapping to generate modulation symbols,  modulation symbols include data intended for one or more recipient devices)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Lan with the teaching of Chu, Lomayev and Babaei because Lan teaches that implementing BCC or LDPC encoding would provide more efficient means for communicating information between wireless communication devices and would allow for better use of the communication medium. (Lan [0008])

As to claim 7 the combination of Chu, Lomayev and Babaei specifically Chu teaches, wherein the MAC processor is configured to determine the number of padding bits required, (Chu [0023] [0061] Fig. 1, AP 14 determines a number of padding bits to be included in a padding portion of the trigger frame based at least in part on TF MAC padding duration capability indications received from the client stations 25 in the group)
by calculating a partial number of padding bits 25required for reaching a far boundary of a symbol (Chu [0061][0063]Fig. 1, the AP 14 determines, based on the time duration requirement of the client stations 25 being triggered by a trigger frame, a number of padding bits/partial number, or a number of padding OFDM symbols to be added to the trigger frame to provide sufficient time for the client stations 25 to prepare for uplink transmission i.e. sufficient time to read last symbol, being triggered by the trigger frame)
the combination of Chu, Lomayev and Babaei does not teach to which a last encoded bit of a LDPC code word that encodes a last bit of a last user information field, is mapped.
Lan teaches to which a last encoded bit of a LDPC code word that encodes a last bit of a last user information field, is mapped(Lan [0083] Fig. 3A,  a processing circuitry and the communication interface of a communication device may be configured to perform forward error correction (FEC) and/or error checking and correction (ECC) code of one or more bits to generate one or more coded bits, examples of FEC and/or ECC may include low density parity check (LDPC) code; the one or more coded bits  then undergo modulation or symbol mapping to generate modulation symbols,  modulation symbols include data intended for one or more recipient devices)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Lan with the teaching of Chu, Lomayev and Babaei because Lan teaches that implementing BCC or LDPC encoding would provide more efficient means for communicating information between 
Regarding claims 16 and 18   there is recited an access point with steps that are virtually identical to the functions performed by the access point recited in claims 5 and 7 respectively. Examiner submits that Chu discloses an access point in para [0023] Fig. 1, including a mac processor, PHY TX/RX processor   and configured to transmit and/or receive a radio signal for performing the disclosed functionalities of claims 16 and 18   respectively. As a result, claim 16 and 18   are rejected under section 103 as obvious over Lan in view of Chu, Lomayev and Babaei for the same reasons as in claims 5 and 7 respectively.
Claims 10  and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu,  Lomayev,  Babaei  and further in view of Chun et al. (US Pub: 20170303280) hereinafter Chun 

As to claim 10 the combination of Chu, Lomayev and Babaei specifically Chu discloses wherein the MAC processor is configured to determine the number of padding bits required (Chu [0023] [0061] Fig. 1,  AP 14 determines a number of padding bits to be included in a padding portion of the trigger frame based at least in part on TF MAC padding  duration capability indications received from the client stations 25 in the group)
required until the processing-time constraint is met. (Chu [0063] Fig. 1, based on the time duration requirement of the client stations 25 being triggered by a trigger frame, a number of padding bits or a number of padding OFDM symbols to be added to the trigger frame to provide sufficient time for the client stations 25 to prepare for uplink transmission being triggered by the trigger frame)
Chu does not teach using an iterative process that iteratively increases the number of padding bits 
Chun teaches using an iterative process that iteratively increases the number of padding bits (Chun  [0165][0166] FIG. 4(b), in 160 MHz transmission and 80+80 MHz transmission, first, the VHT-SIG-B bit is repeated four times and a pad bit set to 0 is added, the entire 117 bits are repeated again/Fig. 4b, 80+80 MHz, PAD repeated). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Chun with the teaching of Chu, Lomayev and Babaei because Chun teaches that STA receiving the PPDU obtain information about the duration of the PPDU included in the L-SIG field thereby being capable of reducing power consumption. (Chun [0397]).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ATIQUE AHMED/Primary Examiner, Art Unit 2413